There was a verdict for the defendant, and from the judgment thereon plaintiff appealed. The facts are concisely stated in the opinion.
The sole inquiry in this action was whether the land sued for was the same as that described in the pleadings and judgment in a former action brought by the defendant in this case against the plaintiff here, which was tried at Fall Term, 1892, of the same *Page 2 
court, the judgment in that action being pleaded as an estoppel. All the plaintiff's witnesses, who professed to know, testified that the land in question was the identical land embraced in the pleadings and judgment in such former action, and all the witnesses for the defendant testified to the same effect, and three of these were members of the jury in the former action. There being no conflict of evidence, his Honor properly instructed the jury, if they believed the evidence, to answer the issue "Yes," and if they did not believe it, or if the matter was in doubt, to answer the issue "No." Chemical Co. v. Johnson, 101 N.C. 223; Holding v. Purifoy,108 N.C. 163. In fact, the court might have gone even further and have directed a verdict for the defendant. State v. Riley, 113 N.C. 648. Nor was it error to refuse to submit an issue on the mere evidential fact as to the location of the beginning corner. The issue submitted, "Does the judgment rendered at Fall Term in the case of Bond v. Wool cover the land in controversy?" was the proper issue arising on the pleadings, and did not debar the appellant from presenting any evidence pertinent to the controversy. Fleming v. R. R., 115 N.C. 676; Humphrey v. Church,109 N.C. 132.
Cited: Bank v. School Committee, 121 N.C. 109; Aiken v. Lyon,127 N.C. 177; Roberts v. Dale, 171 N.C. 468.
(3)